DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0371558), of record.

Regarding claim 1, Lee discloses a display device (see Figs. 1, 2 and 16) comprising:
a display panel (100) including a first lateral side (e.g., upper side as shown in Figs. 1, 16; facing side as shown in Fig. 2) and a second lateral side (e.g., lower side as shown in Figs. 1, 16) opposite to each other, and a third lateral side (e.g., left side as shown in Figs. 1, 2, 16) and a fourth lateral side (e.g., right side as shown in Figs. 1, 2, 16) disposed opposite to each other and between the first lateral side and the second lateral side (see Figs. 1, 2, 16);
a first pad portion (230, Fig. 2) disposed on the first lateral side of the display panel (see Fig. 2); and
an information code (CD, Fig. 1; 240, Fig. 2; 153, Fig. 16) disposed on the first lateral side of the display panel (see Figs. 1, 2, 16).

Regarding claim 2, Lee discloses wherein the first pad portion includes a plurality of pads (230_1–230_k), and
wherein the information code (CD, Fig. 1; 240, Fig. 2; 153, Fig. 16) includes a same material as the plurality of pads (para. [0144]).

Regarding claim 3, Lee discloses wherein the information code is disposed on a same layer as the plurality of pads (see Fig. 16 and para. [0144]).

Regarding claim 4, Lee discloses a second pad portion (e.g., 230_2, Fig. 2) disposed on the first lateral side of the display panel,
wherein the information code (240_1) is disposed between the first pad portion (230_1) and the second pad portion (230_2) (see Fig. 2).

Regarding claim 5, Lee discloses wherein the information code (240) includes at least one of a character code (241) and a figure code (242) (see Fig. 3).

Regarding claim 6, Lee discloses wherein the figure code (242) includes a two-dimensional code (see Fig. 3 and para. [0076]).

Regarding claim 7, Lee discloses wherein the display panel includes a first substrate (110), a second substrate (120), and a sealing member (144) bonding the first substrate and the second substrate (see Fig. 16), and
wherein the information code (153) directly contacts at least one of a lateral side of the first substrate (110) and a lateral side of the second substrate (see Fig. 16).

Regarding claim 8, Lee discloses wherein the display panel further includes an edge member (para. [0125]; e.g., spacer near edge) disposed between the first substrate (110) and the second substrate (120), and
wherein the information code (153) directly contacts at least one of the lateral side of the first substrate (110), the lateral side of the second substrate, and a lateral side of the edge member (see Fig. 16).

Regarding claim 9, Lee discloses wherein the display panel further includes a spacer (para. [0125]) disposed between the first substrate (110) and the second substrate (120), and
wherein the edge member (e.g., spacer near edge) includes a same material as the spacer (e.g., another spacer).

Regarding claim 10, Lee discloses wherein the information code (CD, Fig. 1; 240, Fig. 2; 153, Fig. 16) is disposed at one side of the first pad portion (230, Fig. 2).

Regarding claim 11, Lee discloses a flexible printed circuit film (420) bonded to the first pad portion (see Fig. 1 and para. [0049]).

Regarding claim 12, Lee discloses an integrated circuit chip (410) disposed on the flexible printed circuit film (420) (see Fig. 1).

Regarding claim 13, Lee discloses a display device (see Figs. 1, 2 and 16) comprising:
a display panel (100) including a first substrate (110) and a second substrate (120) bonded to each other, and a plurality of signal lines (DL, GL) disposed between the first substrate and the second substrate, the display panel further including a first lateral side (e.g., upper side as shown in Figs. 1, 16; facing side as shown in Fig. 2) and a second lateral side (e.g., lower side as shown in Figs. 1, 16) opposite to each other, and a third lateral side (e.g., left side as shown in Figs. 1, 2, 16) and a fourth lateral side (e.g., right side as shown in Figs. 1, 2, 16) disposed opposite to each other and between the first lateral side and the second lateral side (see Figs. 1, 2, 16);
a first pad portion (230, Fig. 2) disposed on the first lateral side and including a plurality of pads (230_1–230_k) connected to the signal lines (see Fig. 2); and
an information code (CD, Fig. 1; 240, Fig. 2; 153, Fig. 16) disposed on the first lateral side and protruding from the first lateral side with a thickness (see Figs. 1, 2, 16).

Regarding claim 14, Lee discloses wherein the information code (CD, Fig. 1; 240, Fig. 2; 153, Fig. 16) contacts at least one lateral side of the first substrate (110) and the second substrate (120) (see Figs. 1, 2, 16).

Regarding claim 15, Lee discloses wherein the information code (CD, Fig. 1; 240, Fig. 2; 153, Fig. 16) is disposed on a same layer as the plurality of pads (230) and includes a same material as the plurality of pads (see Fig. 16 and para. [0144]).

Regarding claim 17, Lee discloses wherein the information code (240) includes a figure code (242, Fig. 3).

Regarding claim 18, Lee discloses wherein the information code (CD, Fig. 1; 240, Fig. 2) does not overlap the first pad portion (230) (see Figs. 1-2).

Regarding claim 19, Lee discloses wherein the display panel further includes a liquid crystal layer (LC) disposed between the first substrate (110) and the second substrate (120) (see Fig. 16).

Regarding claim 20, Lee discloses wherein the display panel further includes a light emitting diode disposed between the first substrate and the second substrate (para. [0135]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0371558), as applied to claim 13 above, and further in view of Kong et al. (US 2019/0131248), of record.

Regarding claim 16, Lee discloses a second pad portion (330) disposed on a side (see Figs. 1-2); and
an additional information code disposed on the side (paras. [0059 and 0072]).
Lee fails to explicitly disclose the side is the second lateral side.
However, Kong discloses a display device (see Figs. 2-6) comprising a second pad portion (106) and an information code (200) disposed on the second lateral side (see Figs. 2-6, paras. [0031, 0058, 0060], and claims 9-11; Kong discloses pads 106 and information code 200 being disposed in plurality and on multiple sides).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second pad portion and the information code disposed on the second lateral side, as in Kong, into the display device of Lee to contribute to an aesthetically pleasing narrow bezel region (Kong, paras. [0033-0041]).

Response to Arguments
Applicant’s arguments filed March 15, 2022 have been fully considered but they are not persuasive.  Applicant has amended claims 1 and 13 to include features of first, second, third and fourth lateral sides and has argued that Lee in view of Kong fails to disclose these limitations.  However, in light of the amendments, the corresponding lateral sides of Lee have been considered under broadest reasonable interpretation.  As such, Lee discloses the limitations of claims 1 and 13 as discussed above.  Therefore, the new ground of rejection under 35 U.S.C. 102(a)(1) over Lee is considered appropriate in accordance with the amendments.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896